Name: ECSC High Authority: DÃ ©cision No 33-58 of 1 December 1958 supplementing DÃ ©cision No 37-54 of 29 July 1954 on the publication of price lists and conditions of sale applied by undertakings in the steel industry to the sale of special steels
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  iron, steel and other metal industries;  prices
 Date Published: 1958-12-18

 Avis juridique important|31958D0033ECSC High Authority: DÃ ©cision No 33-58 of 1 December 1958 supplementing DÃ ©cision No 37-54 of 29 July 1954 on the publication of price lists and conditions of sale applied by undertakings in the steel industry to the sale of special steels Official Journal 031 , 18/12/1958 P. 0665 - 0666 Danish special edition: Series I Chapter 1952-1958 P. 0084 English special edition: Series I Chapter 1952-1958 P. 0084 Greek special edition: Chapter 08 Volume 1 P. 0023 Spanish special edition: Chapter 08 Volume 1 P. 0021 Portuguese special edition Chapter 08 Volume 1 P. 0021 Finnish special edition: Chapter 13 Volume 1 P. 0013 Swedish special edition: Chapter 13 Volume 1 P. 0013 DECISION No 33-58 of 1 December 1958 supplementing Decision No 37-54 of 29 July 1954 on the publication of the price lists and conditions of sale applied by undertakings in the steel industry to the sale of special steels THE HIGH AUTHORITY, Having Regard to Article 60 (2) (a) of the Treaty and Annex III thereto; Having regard to Decision No 37-54 of 29 July 1954 on the publication of price lists and conditions of sale applied by undertakings in the steel industry to the sale of special steels within the meaning of Annex III to the Treaty (Official Journal of the Community No 18 of 1 August 1954, pp. 470 et seq.); Whereas pursuant to Decision No 37-54 undertakings in the steel industry are required to publish price lists and conditions of sale for the sale of certain special steels in the common market; Whereas having regard to the special features of production and sale of special steels, publication of price lists was in the first place limited to certain special steels; Whereas experience acquired in the meantime and study of the special steels for which publication of price lists has not hitherto been required have shown that the conditions warranting the publication of price lists for other products are likewise present; Whereas the requirement to publish price lists must accordingly be extended to all alloy structural steels, steel for ball bearings and stainless and heat-resisting steels; Whereas certain special steels are sold under trade marks and whereas the communication of prices and conditions of sale to customers, which is the purpose of publication, is incomplete unless such trade marks are also published; Whereas the chemical composition of the products must likewise be published since this is essential to the determination of their quality and comparability with other special steels; After consulting the Consultative Committee; DECIDES: Article 1 Article 3 of Decision No 37-54 shall be supplemented and amended as follows: 1. Items (e) and (f) shall be deleted. 2. The following items (e) to (g) shall be inserted after item (d): " (e) alloy structural steels; (f) steel for ball bearings; (g) stainless and heat-resisting steels." Article 2 Article 4 of Decision No 37-54 shall be supplemented and amended as follows: 1. The following items (c) and (d) shall be inserted after item (b): " (c) mark, in the case of qualities marketed under trade mark; (d) chemical composition of the different qualities. " 2. Items (c) to (i) in the existing text of Article 4 shall he re-designated (e) to (k). Article 3 This Decision shall enter into force within the Community on 1 January 1959. This Decision was considered and adopted by the High Authority at its meeting on 1 December 1958. For the High Authority The President Paul FINET